Title: To Benjamin Franklin from N. Leleu l’aîné, 7 May 1782
From: Leleu, N., l’aîné
To: Franklin, Benjamin


Monsieur
a Amiens Le 7 mai 1782
La Lettre dont vous m’avez honnoré Le 3 de ce mois ne m’est parvenüe qu’hier. Vous aurez pu remarquer une sorte de contradiction entre ce qui vous a ete marqué de Calais au sujet des six americains en question, et ce que je vous ai mandé quils avoient beaucoup souffert en angleterre. Ils n’y ont point eté conduits. Mon erreur sur ce point provient de ce que L’on ne m’a fait voir que le passeport de L’officier d’infanterie et non ceux des cinq matelots, et comme L’interprete me dit quils avoient beaucoup souffert de la dureté des anglois qui les avoient dépoüillés, Javois conçu qu’ils avoient eté conduits en angleterre. Mais La Verité est certainement qu’ils ont eté tous pris a bord du meme navire americain par le Corsaire de ste Lucie qui les a remis au navire Danois et que ce dernier les a deposés a Calais. Je me suis encore mieux assuré de ces circonstances en faisant interroger ces americains par un homme tres veridique et intelligent qui a Lhonneur d’etre connu de vous Monsieur; C’est le Sieur Preis anglois cy devant negociant a Londres et qui est depuis dix ans a la tete d’une manufacture en cette ville. Voicy sa Lettre qui vous Le certifie. Vous pouvez donc etre a labry de tout soupcon que ces etrangers soient des anglois deguisés qui cherchent a nous surprendre. La candeur qui regne sur Leur phisionomie atteste Le contraire.
J’ai Lhonneur de vous remettre aussy une Lettre de L’officier Thoms Elves qui vous donnera Les details que vous demandez sur Leur compte.
J’attendrai donc Monsieur que vous me fassiez connoitre vos intentions, et vous prie, autant que cela se pourra, que votre Lettre soit en francois.
Je suis avec beaucoup de respect Monsieur Votre tres humble et tres obeissant serviteur
N. Leleu L’aisné
Mr. franklin a Passy
 
Notation: Leleu, 7 May 1782
